Title: From John Adams to John Adams Smith, 15 June 1812
From: Adams, John
To: Smith, John Adams



My dear Child
Quincy June 15 1812

I duly received your letter of 22 Ult. as the merchants express it, so frugally,
To be sure, every thing in this world, if we consider only one side of it is to be lamented: because everything is imperfect. The laws and governments, the morals and religions, the customs and fashions of this low, dirty Planet, if we look at them in the abstract, view them only with our partial eyes, especially in fits of ill humour gloom and despondency; we shall gravely determine to be in a most deplorable condition. Yet this grand and beautiful; a lovely and delightful world.
Hunc Solem et Stellas, et decedentia certis
Tempora momentis; Sunt qui formidine nulla
Imbuti Spectent.
“What was there in my letter that could have been produced” you will say “all this solemn philosophy.” I answer, your lamentations over the abuses which may be made of the legitimate powers of majorities. In a house of Congress consisting chiefly of Lawyer, what would be the consequence of an unlimited power of debate in every individual? half a dozen Members in a minority of 750 speakers, might prolong, postpone, confound and defeat every measure essential to the salvation of the state. In the most critical moment when every thing depends, on promptitude, decision and dispatch, they might consume months and years in chicanery. when a ship before a gale of wind in a thick snow storm or a fog is suddenly discovered and declared by the pilot to be within a few yards of the rock or Shoals, what would be the fate if the sailors, boatswains, midshipmen or Lieutenants should claim a priviledge of harranging, reasoning & debating with the sailing master and the captain in speeches of an hour long? You lawyers can talk forever. Your Gardinier, a very clever Fellow, as the English express themselves, once spoke Seven hours, with the sole purpose of postponement and delay. I once at the Bar spoke five hours to give my client time to ride after a Record, but I was heard with perfect patience by the court and Jury, and was highly applauded by the Bar and the audience, because it was in favour of Justice. It was obvious to all the world, that my antagonist attempted to take an advantage, by demanding a piece of evidence not commonly required. By these five hours of respiration and perspiration I gained my cause, which was of great Value & manifestly honesty Limitations to the privilege of speech in a Legislature are as indispensable as they are to any Prerogative of any crown. The rules and orders of the house are all Restrictions without them an hundred Members, might speak a thousand times & other calumnies, Rebellion and Blasphemy upon every question. John Randolph alone could defeat, if he would, all measures of defence even if our country were invaded by a French or English Fleet & Army.
The difficulties of preserving affection & friendship between persons of opposite sentiments in Religion & politicks, especially when parties run high, are very great; but they may be overcome. Our navy is so lillipution that Hercules after a hearty dinner would sink it by setting his foot on it I had Like to have said that Gulliver might bury it in the deep by making water in it. Fie for shame! 8 millions of rich People so blind, so stingy or so cowardly.
Mr Jefferson is accused and may be justly suspected of sacrificing sentiment in some instances and bending Principle to his personal views of interest and ambition. If I knew anyone Man living or dead, who had not, I would worship him; not with λaτριa however. Washington, in my opinion was at least as selfish as Jefferson, Both had my esteem; neither my devotion, I loved both; but not with blindness of eyes.
What shall I say of your anxiety? Mr Pratt once my friend and one of my patrons, afterwards Chief Justice of New york: said to me “I should despair of a young Gentleman who could rise and speak at the Bar without Anxiety. Those feelings are only to be conquered by time and practice.” The same wise learned and eloquent Jurist said at another time, “In all my experience, I have never known a young man who studied, fail of success at the Bar.” I can only say the same thing in the same words. you know then the means and the indispensable condition.
we are all well
John Adams